Citation Nr: 0308537	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether appellant had excessive income for the award of 
nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1954 to June 1956.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) treated the appellant's 
original claim for death pension benefits solely as an 
application for death benefits (no doubt at least in part 
because the appellant indicated on the original application 
for burial benefits in 1988 that she was not claiming that 
the veteran's death was service connected), it is clear that 
pursuant to the applicable regulations and statutes, an 
application for death pension will also be considered an 
application for dependency and indemnity compensation (DIC).  
38 U.S.C.A. § 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(2) 
(2002).  Thus, the RO is requested to contact the appellant 
and verify that she does not wish to pursue a claim for DIC 
benefits.

The Board further notes that while appellant requested a 
hearing before a hearing officer at the Department of 
Veterans Affairs (VA) RO in Cincinnati, Ohio, and 
subsequently indicated that such hearing could be in the form 
of a videoconference hearing, she later cancelled a hearing 
scheduled in January 2003 without explanation, and there is 
no indication as to whether she continues to desire such a 
hearing.  Consequently, the Board finds that a reasonable 
effort was made to afford the appellant her requested hearing 
and that further contact with appellant in this regard prior 
to appellate consideration of her case is not necessary.  


FINDING OF FACT

The income received by appellant in and after October 2001 is 
excessive for an award of nonservice-connected death pension 
benefits.  

CONCLUSION OF LAW

The appellant is not entitled to improved death pension 
benefits because of excessive income.  38 U.S.C.A. §§ 1521, 
1541 (West 2002); 38 C.F.R. §§ 3.272, 3.273 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the issue on appeal has 
been adequately developed pursuant to the recently enacted 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West 2002) (VCAA).  The appellant has been advised of the 
VCAA in the June 2002 statement of the case and September 
2002 correspondence, and was further advised that it was her 
obligation to document unreimbused medical expenses that 
would reduce countable income sufficiently to warrant 
entitlement to nonservice-connected death pension benefits.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellant 
has also been provided with the applicable law and 
regulations and there is no indication that there are any 
outstanding pertinent documents that have not been obtained 
or that are not adequately addressed in documents contained 
within the claims file.  

Moreover, with respect to the Board's determination that the 
appellant is not eligible for pension benefits due to 
excessive income and the undisputed lack of sufficient 
unreimbursed medical expenses to reduce such income, 
entitlement to nonservice-connected death pension benefits is 
simply precluded by law under Sabonis v. Brown, 6 Vet. App. 
426, 430 (1997), and the VCAA is arguably not even 
applicable.

Improved death pension is the benefit payable by the VA to a 
veteran's surviving spouse or child because of a veteran's 
nonservice-connected death.  38 U.S.C.A. §§ 1521, 1542 (West 
2002).  Basic entitlement exists if, among other things, the 
surviving spouse or child meets the applicable net worth 
requirements and has an annual income not in excess of the 
applicable maximum pension rate.  38 C.F.R. §§ 3.3, 3.23 
(2002).

Children in the custody of a surviving spouse who have basic 
eligibility to receive improved pension do not have separate 
entitlement.  38 C.F.R. § 3.24 (2002).  Consequently, income 
of both the surviving widow and the child must be considered 
when determining income eligibility for death pension.

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272.  38 C.F.R. § 3.271 (2002).  Unreimbursed amounts paid 
by a surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support will be 
excluded from countable income to the extent that such 
amounts exceed 5 percent of the maximum annual pension rate 
or rates during the 12-month annualization period in which 
the medical expenses were paid.  38 C.F.R. § 3.272(g) (2002).

For the purpose of determining entitlement to VA improved 
pension benefits, the monthly rate of pension payable to a 
beneficiary is computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's 
countable income on the effective date of entitlement and 
dividing the remainder by twelve (12).  38 C.F.R. § 3.273(a) 
(2002).

The rate of death pension benefits is published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations (title 38, Code of Federal 
Regulations). 38 C.F.R. § 3.21 (2002).  There is no dispute 
that the maximum annual rate for a surviving spouse and child 
in effect as of December 1, 2000 was $8,168, and as of 
December 1, 2001, was $8,389.

In her original October 2001 application for death pension 
benefits, the appellant indicated that she and her son (age 
15) were in receipt of Social Security Administration (SSA) 
benefits and that she and her son currently were receiving 
monthly benefits of $776, for a total monthly benefit of 
$1,552.  At this time, the appellant also provided receipts 
of medical expenses she paid totaling $314.45.  

In its February 2002 determination letter, the RO identified 
countable income of SSA yearly benefits for appellant's son 
in the amount of $9,312, which was still in excess of the 
income limit applicable for a surviving spouse with one 
dependent, which was $8,389.  It is noted that while the RO 
did not deduct the unreimbursed medical expenses paid prior 
to the October 2001 date of claim, even if it had done so, 
there would have been no entitlement to benefits, as $314.45 
did not exceed 5 percent of the maximum annual pension rate 
or rates for the spouse during the 12-month annualization 
period in which the medical expenses were paid.

Appellant thereafter filed a February 2002 improved pension 
eligibility verification report (EVR), in which she 
identified a yearly SSA benefit for her son in the amount of 
$9,314.40.  She also furnished a medical expense report which 
indicated her payment of approximately $3,000 in medical 
expenses on a monthly basis.  

In correspondence in response to this information, a March 
2002 letter from the RO requested clarification of the income 
of both the appellant and her son from October 1, 2001 to 
December 31, 2001, and from January 1, 2002 to December 31, 
2002.  It was further noted that simply indicating that 
certain expenses were paid monthly was insufficient, and that 
it was necessary to indicate each month an expense was 
actually paid or to alternatively provide a statement from 
the medical service provider where the expense was incurred.

Thereafter, a March 2002 EVR again reflects only SSA yearly 
income for the appellant's son in the amount of $9,312.  
Appellant also furnished a medical expense report which 
indicated her payment of over $30,000 in medical expenses, 
most of which were indicated as paid in October 2001.

In response, the RO once again advised the appellant that the 
information she provided in March 2002 was still unclear, 
reiterating that it was necessary for her to indicate the 
expenses she paid out of pocket and the time the expenses 
were actually paid.

In an April 2002 EVR, the appellant now indicated no income, 
and a list of medical expenses, indicating that almost each 
amount (except two) was paid on October 1, 2001.  The amount 
of listed expenses totaled almost $1,700.

An April 2002 letter from the RO again requested that the 
appellant furnish information that indicated the date medical 
expenses were paid and the amount that was paid out of the 
appellant's own pocket.  

Receipts of medical expenses for the period of April 2001 to 
April 2002 were received in May 2002, totaling $1,662.30.  In 
a May 2002 letter, the appellant was advised that this 
medical expense was not great enough to reduce her yearly 
family income below the income limit that was set by law, and 
that she would therefore not be entitled to any benefits.  

In the statement of the case, issued in June 2002, the 
appellant was advised of the changes in the law brought about 
by the VCAA, and further informed of the income limits for a 
surviving spouse with one child of $8,168 as of December 1, 
2000, and $8,389 as of December 1, 2001.  It also noted that 
based on the income limits, unreimbused medical expenses 
could not reduce countable income until they exceeded $408 as 
of December 1, 2000, and $419 as of December 1, 2001.  

Accordingly, the RO concluded in the statement of the case 
that October 2001 information demonstrated countable income 
in excess of the limitation for either December 1, 2000 or 
December 1, 2001, noted that paid medical expenses in April 
2002 did not bring her income within the limitation, and that 
this was also the result after allowing for the deduction 
permitted by the May 2002 indicated medical expenses of 
$1,662.30, i.e., after deducting $419 from $1,662.30, and 
then subtracting the result from $9876, the amount left of 
$8633 was still in excess of the limitation of $8389.  

Thereafter, the appellant provided more information regarding 
medical expenses with her substantive appeal filed in July 
2002.  This information included a July 17, 2002 medical 
expense report and additional medical receipts and statements 
reflecting out of pocket post-October 1, 2001 medical 
expenses which, when added to other expense information 
provided several days later, were found to reflect a grand 
total of $1908.54 for the period of October 2001 to July 
2002.  

There are no letters or statements from appellant disputing 
the RO's calculations for the total amount of out-of-pocket 
medical expenses paid by appellant over the period of October 
2001 to July 2002.  The Board's review of those calculations 
also does not reflect any significant miscalculations or 
errors.

In the August 2002 supplemental statement of the case, the RO 
advised appellant that following the allowable deduction for 
unreimbursed medical expenses, countable income was reduced 
to $8,387, an amount still to high to warrant entitlement to 
improved death pension benefits.  (Payments of less than $1 
shall not be made.  38 C.F.R. § 3.30.)  

The Board has carefully reviewed the evidence of record and 
again notes that under the applicable regulations, no death 
pension may be paid to or on behalf of a surviving spouse 
and/or child with basic entitlement if the income of that 
surviving spouse and/or child exceeds the applicable income 
limitations.  In the instant case, the Board finds that at no 
point has the total amount of documented unreimbursed medical 
expenses sufficiently reduced countable income so as to 
entitle appellant to nonservice-connected death pension 
benefits.  

More specifically, as the appellant's countable income was at 
no time sufficiently below the maximum annual income rates in 
effect as of December 1, 2001, she and her son were not 
entitled to improved death pension benefits.  No additional 
expenses which might be regarded as exclusions from income 
for this period under 38 C.F.R. § 3.272 and thus further 
reduce the countable income for pension purposes have been 
reported.  Since it is the law rather than the evidence which 
is dispositive, the appeal is denied.  See Sabonis v. Brown, 
supra.

The Board would note parenthetically that in an effort to 
reduce countable income, the RO may have combined medical 
expenses that should have been allocated to separate 
annualized periods.  More specifically, the regulations would 
seem to indicate that the relevant annualized period would 
commence every December 1, and that it would not be proper to 
consider expenses from a previous year (here, October and 
November 2001) to address the excessiveness of income for the 
next year (here, December 2001 to December 2002).  

As was noted above, however, even with the RO's actions in 
deducting all unreimbursed medical expenses documented since 
the filing of the claim, income for the period of December 
2001 to December 2002 is still not sufficiently reduced so as 
to make appellant eligible for the benefits sought.  

ORDER

Entitlement to improved death pension benefits is denied.

                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

